FILED
                              NOT FOR PUBLICATION                            MAR 03 2010

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JAMES E. DAILEY,                                 No. 07-55791

                Petitioner - Appellant,           D.C. No. CV-05-01504-JTM

   v.
                                                  MEMORANDUM *
 MICHAEL MARTEL,

                Respondent - Appellee.



                      Appeal from the United States District Court
                         for the Southern District of California
                       Jeffrey T. Miller, District Judge, Presiding

                            Submitted: February 16, 2010 **

Before:         FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        California state prisoner James E. Dailey appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SM S/Research
       Dailey contends the trial court violated his right to present a defense and to

closing arguments by precluding him from introducing third-party culpability

evidence. The state court’s rejection of these claims was neither contrary to, nor an

unreasonable application of, clearly established federal law. Dailey fails to show

the proffered evidence was admissible under People v. Hall, 41 Cal. 3d 826 (1986).

Therefore, its exclusion did not violate his constitutional right to present a defense

under Crane v. Kentucky, 476 U.S. 683, 690 (1986), nor his right to closing

arguments under Herring v. New York, 422 U.S. 853, 857-63 (1975).

       Dailey also raises a number of uncertified claims. Dailey has not “made a

substantial showing of the denial of a constitutional right” regarding these claims.

See 28 U.S.C. § 2253(c)(2); Doe v. Woodford, 508 F.3d 563, 567 (9th Cir. 2007).

His motion to expand the certificate of appealability to include these claims is

therefore denied. See 9th Cir. R. 22-1(e); see also Hiivala v. Wood, 195 F.3d 1098,

1104-05 (9th Cir. 1999) (per curiam).

       AFFIRMED.




SMS/Research                               2                                    07-55791